Exhibit 10(t)(iii)
 
 
 

 
SECOND AMENDMENT OF


THE PITTSTON COMPANY


EMPLOYEE WELFARE BENEFIT TRUST


This  SECOND AMENDMENT, dated as of September 30, 2003, is entered
into  by  THE  BRINK’S COMPANY, a Virginia corporation, formerly The Pittston
Company (hereinafter, the “Sponsor”).


WITNESSETH:


WHEREAS, the Sponsor and FLEETBOSTON BANK (the “Trustee”) are parties to The
Pittston Company Employee Welfare Benefit Trust which was effective on August 2,
1999 and was amended on November 1, 2001 (the “Trust”);


WHEREAS, Section 8.1of the Trust Agreement authorizes the Sponsor to amend the
Trust Agreement, and provides that the Sponsor shall promptly provide a copy of
any such amendment to the Trustee;


WHEREAS, the Sponsor’s shareholders approved the change of the Sponsor’s name
from The Pittston Company to The Brink’s Company, effective May 5, 2003;


WHEREAS, the Sponsor’s Board of Directors authorized and directed the Sponsor’s
officers to amend all relevant documents to reflect the name change; and


WHEREAS, the undersigned officers of the Sponsor, all of whom serve as members
of the Administrative Committee of the Trust, desire to amend the Trust
Agreement to reflect the Sponsor’s name change.


NOW, THEREFORE, in consideration of the foregoing, the Trust Agreement shall be
amended as follows:


The name of the Trust shall be “The Brink’s Company Employee Welfare Benefit
Trust,” and any references in the Trust Agreement to “The Pittston Company”
shall be replaced with “The Brink’s Company.”



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
and attested.


 

     
ATTEST:
By:
/s/ Robert T. Ritter       Robert T. Ritter           /s/ Tracy
R. Foard                 Date: 10/13/03   

 



   
ATTEST:
By:
/s/ Austin F. Reed       Austin F. Reed           /s/ M. Marshall    
                 Date: 10/13/03 

 

 

   
ATTEST:
By:
/s/ F. T. Lennon       Frank T. Lennon           /s/ Dorothy S. Hayward        
Date: 10/13/03 

 



   
ATTEST:
By:
/s/ James B. Hartough       James B. Hartough           /s/ Barbara
Sutphin                Date: 10/13/03 


 

